         Case 3:18-cv-01691-MO          Document 67        Filed 04/27/20    Page 1 of 5




JEAN E. WILLIAMS, Deputy Assistant Attorney General
SETH M. BARSKY, Chief
S. JAY GOVINDAN, Assistant Chief
KAITLYN POIRIER, Trial Attorney (TN Bar # 034394)
U.S. Department of Justice
Environment & Natural Resources Division
Wildlife & Marine Resources Section
Ben Franklin Station, P.O. Box 7611
Washington, D.C. 20044-7611
Telephone: (202) 307-6623
Facsimile: (202) 305-0275
Email: kaitlyn.poirier@usdoj.gov

Attorneys for Defendants



                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                     PORTLAND DIVISION



GINGER KATHRENS, et al.,                                Case No. 3:18-cv-1691-MO

                                                        DEFENDANTS’ MOTION TO DEFER
               Plaintiffs,                              BRIEFING ON PLAINTIFFS’
                                                        APPLICATION FOR FEES
       v.


DAVID BERNHARDT, Secretary of the
United States Department of the Interior, et al.,

               Defendants.


                                             MOTION

       Defendants respectfully request that the Court defer briefing on Plaintiffs’ Application

for Fees (ECF 65) until Plaintiffs’ Motion for Reconsideration (ECF 64) is resolved. Pursuant to

Local Rule 7-1(a), the parties made a good faith effort to resolve their dispute regarding



                                                    1
          Case 3:18-cv-01691-MO         Document 67         Filed 04/27/20    Page 2 of 5




deferring briefing on the Application for Fees. Plaintiffs have provided the following position on

this motion: Plaintiffs oppose this motion because Plaintiffs believe that Plaintiffs’ Motion for

Reconsideration is inextricably intertwined with Plaintiffs’ application for fees under the Equal

Access to Justice Act.

                         MEMORANDUM IN SUPPORT OF MOTION

       Defendants’ Motion to Defer Briefing is supported by the following:

       1.      On March 19, 2020, the Court held a telephonic hearing on Defendants’ Motion

to Lift the Stay (ECF 55) and Motion to Dismiss for Lack of Jurisdiction (ECF 36). The Court

granted both of Defendants’ motions from the bench. The Court held that Defendants’ Motion to

Dismiss was granted for the reasons stated in Defendants’ briefing and during their oral

argument. ECF 62. The next day, the Court issued a Judgment ordering that the case is dismissed

with prejudice and “with no award of attorney fees, costs, or prevailing party fees to any party.”

ECF 63.

       2.      On April 17, 2020, Plaintiffs filed a Motion for Reconsideration of the Judgment.

ECF 64. Rather than identifying any particular factual or legal error committed by the Court,

Plaintiffs instead argue that reconsideration is justified “because at the time the Court entered

Judgment denying Plaintiffs fees and costs, Plaintiffs had not yet had any opportunity to file any

Application explaining their eligibility for, and entitlement to, recovery of attorneys’ fees and

costs under [the Equal Access to Justice Act].” Id. at 1.

       3.      That very same day, Plaintiffs filed an Application for Fees, seeking $200,972.57

plus additional amounts for time spent preparing a future reply brief in support of that motion.

ECF 65 at 10. Plaintiffs filed timesheets and declarations in support of their Application. See

ECF 65-1 to ECF 65-11.




                                                  2
         Case 3:18-cv-01691-MO           Document 67        Filed 04/27/20      Page 3 of 5




       4.      Defendants oppose Plaintiffs’ Motion for Reconsideration as well as their

Application for Fees. Pursuant to Civil Local Rule 7-1(e) and 54-3(b), Defendants’ oppositions

to both motions are presently due on May 1, 2020. However, Defendants have filed a consent

motion to extend the deadline to May 15, 2020. ECF 66.

       5.      It is premature for the parties to continue briefing Plaintiffs’ Application for

Fees.1 As Plaintiffs recognize, the current law of the case is that no party is entitled to fees or

costs. See ECF 64 at 1. Therefore, Plaintiffs must first succeed on their Motion for

Reconsideration before their Application for Fees could even be litigated.

       6.      It is also a tremendous waste of the government’s resources to spend hours

analyzing the anticipatory Application for Fees (including the timesheets and declarations) and

drafting and filing an opposition to that Application, given the Court’s Judgment that no party

will be awarded fees or costs and that Plaintiffs’ Motion for Reconsideration has not been fully

briefed by the parties, never mind decided by the Court.

       7.      Plaintiffs will not be harmed by the Court deferring briefing on their Application

for Fees, as the Court’s Judgment does not entitle them to attorneys’ fees or costs. ECF 63.

Deferring briefing would conserve all of the parties’ resources, including Plaintiffs’ own,

because if the Court denies the Motion for Reconsideration, there will be no need for the parties

to submit further briefs regarding the Application for Fees.

       For these reasons, Defendants respectfully request that the Court defer briefing on

Plaintiffs’ Application for Fees until the Motion for Reconsideration is decided. Should the Court




1
 Defendants recognize that the Equal Access to Justice Act requires Plaintiffs to file an
application for attorneys’ fees and costs within 30 days of the Court entering final judgment. 28
U.S.C. § 2412(d)(1)(B). But the Act does not require the government to respond to Plaintiffs’
Application, or for Plaintiffs to file a reply in support of their Application, by a certain time.


                                                   3
         Case 3:18-cv-01691-MO        Document 67       Filed 04/27/20    Page 4 of 5




grant Plaintiffs’ Motion for Reconsideration, Defendants would submit an opposition to the

Application for Fees within 30 days of the Court’s Order.



Dated: April 27, 2020


                                     Respectfully submitted,

                                     JEAN E. WILLIAMS, Deputy Assistant Attorney General
                                     SETH M. BARSKY, Chief
                                     S. JAY GOVINDAN, Assistant Chief

                                     /s/ Kaitlyn Poirier
                                     KAITLYN POIRIER, Trial Attorney (TN Bar # 034394)
                                     U.S. Department of Justice
                                     Environment and Natural Resources Division
                                     Wildlife and Marine Resources Section
                                     Ben Franklin Station, P.O. Box 7611
                                     Washington, D.C. 20044-7611
                                     Tel: (202) 307-6623
                                     Fax: (202) 305-0275
                                     kaitlyn.poirier@usdoj.gov

                                     Attorneys for Defendants




                                               4
         Case 3:18-cv-01691-MO            Document 67     Filed 04/27/20    Page 5 of 5




                                  CERTIFICATE OF SERVICE
        I hereby certify that on April 27, 2020, a true and correct copy of the above document

was electronically filed with the Clerk of Court using the CM/ECF system, which will send

notification of this filing to the attorneys of record.

                                        /s/ Kaitlyn Poirier
                                        KAITLYN POIRIER, Trial Attorney (TN Bar # 034394)
                                        U.S. Department of Justice
                                        Environment and Natural Resources Division
                                        Wildlife and Marine Resources Section
                                        Ben Franklin Station, P.O. Box 7611
                                        Washington, D.C. 20044-7611
                                        Tel: (202) 307-6623
                                        Fax: (202) 305-0275
                                        kaitlyn.poirier@usdoj.gov

                                        Attorneys for Defendants




                                                    5
